Case: 21-50060      Document: 00516297981         Page: 1    Date Filed: 04/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 27, 2022
                                   No. 21-50060                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adam Minjarez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-137-1


   Before King, Jones, and Duncan, Circuit Judges.
   Per Curiam:*
          Adam Minjarez, who pleaded guilty to one count of possession with
   intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and
   841(b)(1)(C), appeals his sentence. Because we find that the district court did
   not clearly err in deciding Minjarez’s sentence, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50060      Document: 00516297981          Page: 2   Date Filed: 04/27/2022




                                    No. 21-50060


                                         I.
          In April 2020, Adam Minjarez was the passenger in a vehicle that was
   pulled over after nearly striking a police officer conducting an unrelated
   traffic stop. After Minjarez eventually complied with officers’ commands
   and exited the vehicle, the officers smelled the odor of marijuana and
   observed two bags of the same. Law enforcement officers also recognized
   Minjarez, who “was known by law enforcement to distribute various
   narcotics and broadcast the narcotics on social media.” The officers then
   conducted a search of the vehicle and found: (1) 4.635 pounds of marijuana;
   (2) 36 grams of cocaine; (3) a spoon with residue; (4) a box of sandwich
   baggies; (5) a scale; (6) one 1,050 mg cartridge of “premium cannabis oil”;
   (7) a baggie containing seven rounds of .40 caliber ammunition; and (8) two
   cell phones. The officers also observed that the vehicle, which had recently
   traveled to the United States from Mexico according to border-crossing
   records, had modifications consistent with smuggling contraband.
          Minjarez’s partner (who was driving the vehicle) spoke to the officers
   and gave consent for them to search a trailer she shared with Minjarez. In the
   trailer, officers found: (1) one pound of marijuana; (2) five grams of cocaine;
   (3) baggies consistent with narcotics distribution; and (4) multiple pistols.
   Officers also acquired a warrant to search a storage building controlled by
   Minjarez and found 21 pounds of marijuana and $47,436 in cash.
          Minjarez then pleaded guilty to a charge of violating 21 U.S.C.
   § 841(a)(1) and 841(b)(1)(C) by knowingly possessing cocaine with intent to
   distribute. In the Presentence Investigation Report (PSR), the probation
   officer determined that Minjarez was accountable for .541 kilograms of
   cocaine—the 41 grams of cocaine recovered from the vehicle and trailer, and
   an additional one-half kilogram of cocaine established by mathematically




                                         2
Case: 21-50060       Document: 00516297981           Page: 3     Date Filed: 04/27/2022




                                      No. 21-50060


   converting half of the cash seized from the storage building into an amount
   of cocaine. 1
          Based on the amount of cocaine attributed to Minjarez, the probation
   officer determined that Minjarez’s base offense level under U.S.S.G.
   § 2D1.1(a)(5) was 24; the probation officer did not consider either the
   marijuana seized or the half of the money that was not converted into cocaine
   in determining the base offense level. After two levels were added for
   possession of a dangerous weapon and three levels were subtracted for
   acceptance of responsibility, the PSR’s total offense level calculation was 23.
   With this recommendation and a criminal history category of V, the
   guidelines range was a sentence of 84 to 105 months’ imprisonment.
          Minjarez objected to the determination in the PSR that he was
   accountable for .541 kilograms of cocaine, arguing that “the cash
   represent[ed] marijuana sales proceeds and not cocaine,” that there was an
   insufficient factual basis to determine otherwise, and that the probation
   officer did not reach her approximation based on any of the example factors
   outlined in Note 5 to U.S.S.G. § 2D1.1. Minjarez also argued that his criminal
   history demonstrated that his drug of choice was marijuana, since 11 of his 14
   arrests or convictions were related to marijuana. Therefore, according to
   Minjarez, his base offense level should have been 16 based on possession of
   29.35 kilograms of Converted Drug Weight—26.635 pounds of marijuana
   converted to 12.08 kilograms of converted drug weight, 41 grams of cocaine
   converted to 8.2 kilograms of converted drug weight, and $47,436 converted




          1
           The cash-to-cocaine conversion was based on the case agent’s assessment that
   the amount of money seized could buy “a little over a kilogram of cocaine” or
   “[a]pproximately 20 pounds of marijuana.”




                                            3
Case: 21-50060      Document: 00516297981            Page: 4    Date Filed: 04/27/2022




                                      No. 21-50060


   to the 20 pounds, or 9.072 kilograms, of marijuana that could be purchased
   with that sum of money.
          The probation officer rejected the objection, stating that it was
   “plausible in light of the record as a whole, [that] the monies located
   ($47,436) were proceeds from the sale of marijuana and cocaine” and that
   “[a] conservative estimate accounted for half the monies being proceeds
   from the sale of marijuana and the other half was accounted from the sale of
   cocaine.” The district court also overruled Minjarez’s renewed objection at
   sentencing “based upon and relying upon the response of the probation
   officer and the Court’s reliance upon the factual basis stated in” the PSR; the
   court also stated that it “believe[d] that this [was] really a conservative
   estimate.” After granting a motion for a downward departure (which brought
   Minjarez’s criminal history category from V to III and thus adjusted the
   guidelines range to 57 to 71 months’ imprisonment), the district court
   sentenced Minjarez to 71 months’ imprisonment and three years of
   supervised release. Minjarez timely appeals.
                                           II.
          “The district court’s calculation of the quantity of drugs involved in
   an offense is a factual determination” that is “entitled to considerable
   deference and will be reversed only if . . . clearly erroneous.” United States v.
   Betancourt, 422 F.3d 240, 246 (5th Cir. 2005) (quoting United States v. Alford,
   142 F.3d 825, 831 (5th Cir. 1998)). “A factual finding is not clearly erroneous
   as long as it is plausible in light of the record as a whole.” Id. (quoting Alford,
   142 F.3d at 831).
          The factual findings of a district court can be based on “any
   information which bears sufficient indicia of reliability to support its probable
   accuracy.” United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (quoting
   United States v. Solis, 299 F.3d 420, 455 (5th Cir. 2002)). “Generally, a PSR




                                           4
Case: 21-50060      Document: 00516297981           Page: 5     Date Filed: 04/27/2022




                                     No. 21-50060


   ‘bears sufficient indicia of reliability to be considered as evidence by the
   sentencing judge’” and can be relied upon by the district court “without
   further inquiry” as long as the facts in the PSR themselves “have an adequate
   evidentiary basis with sufficient indicia of reliability.” Id. (first quoting
   United States v. Nava, 624 F.3d 226, 231 (5th Cir. 2010), then quoting United
   States v. Trujillo, 502 F.3d 353, 357 (5th Cir. 2007)). When faced with facts
   in a PSR that are based on sufficiently reliable evidence, a defendant is
   required to introduce rebuttal evidence contradicting the PSR’s statements
   or otherwise demonstrating why those statements are unreliable; “[m]ere
   objections to such supported facts are generally insufficient.” Id.
                                          III.
          We hold that there was reliable evidence to support the PSR’s cash
   conversion and that the district court did not clearly err in relying on it. There
   was ample evidence demonstrating Minjarez’s involvement in cocaine
   distribution, not just marijuana distribution; that evidence in turn supported
   the inference that at least some of the seized cash came from the sale of
   cocaine. Minjarez possessed distributable amounts of cocaine in addition to
   distributable amounts of marijuana. Minjarez not only had large gallon size
   bags of marijuana but also small sandwich baggies conducive to cocaine sales.
   And Minjarez specifically claimed that he did not use cocaine, supporting an
   inference that the cocaine he possessed was for distribution and not personal
   consumption.
          All these facts serve to support what is likely the most compelling
   evidence linking Minjarez to cocaine distribution—the cocaine charge to
   which he pleaded guilty. Minjarez pleaded guilty only to a cocaine offense,
   namely possession with an intent to distribute. In light of that fact, and
   combined with the other evidence linking Minjarez to cocaine distribution, it




                                           5
Case: 21-50060      Document: 00516297981          Page: 6   Date Filed: 04/27/2022




                                    No. 21-50060


   was plausible to tie half the money found in Minjarez’s possession (and near
   other distributable amounts of drugs) to cocaine distribution.
          Minjarez’s arguments to the contrary are unpersuasive. He points to
   the fact that law enforcement officers found and seized vastly higher amounts
   of marijuana than cocaine. While that may be true, it does not change the fact
   that law enforcement officers also found distributable amounts of cocaine in
   Minjarez’s possession. It was that cocaine, coupled with the cocaine offense
   to which Minjarez pleaded guilty, that supported the probation officer’s
   decision to convert half the cash that was seized into cocaine. The fact that
   Minjarez also was found with marijuana does not render the calculation an
   error, especially considering that the seized marijuana played no part in
   Minjarez’s base offense calculation. Instead, it was the presence of cocaine
   that formed the evidentiary basis for the cash conversion, full stop. The
   additional presence of marijuana, even in larger quantities, does not cancel
   out the seizure of cocaine.
          Minjarez’s citations to United States v. Barry, 978 F.3d 214 (5th Cir.
   2020), and United States v. Martinez, 12 F.4th 473 (5th Cir. 2021), are also
   unavailing. In Barry, we affirmed a conversion of cash into drugs when law
   enforcement “seized meth when it took the money” because that fact was
   “sufficient circumstantial evidence for the district court to conclude the cash
   resulted from meth sales as well.” 978 F.3d at 219. Minjarez attempts to flip
   this positive holding into a negative—that, because we have held that
   simultaneous seizure of cash with drugs allows an inference that the cash
   constituted drug proceeds, the lack of a simultaneous seizure of cash and a
   specific type of drug (here, cocaine) prevents the conversion of cash into that
   specific type of drug.
          That argument does not hold. Simply put, Barry and Minjarez raised
   two separate arguments. Minjarez asks us to convert cash into one type of




                                         6
Case: 21-50060      Document: 00516297981          Page: 7    Date Filed: 04/27/2022




                                    No. 21-50060


   drug (marijuana) and not another (cocaine), conceding that it is plausible the
   cash could be drug proceeds; Barry asked us to refrain from converting the
   cash into drugs altogether, id. at 218. In Barry, we declined, noting that the
   simultaneous seizure was sufficient circumstantial evidence to find that the
   cash came from drug transactions writ large. The same inference holds
   here—the fact that the cash was found next to pounds of marijuana supports
   viewing the cash as drug proceeds, which the district court did and Minjarez
   does not contest. That inference says nothing about the specific type of drug
   transaction that the district court can infer the money came from; Barry offers
   no guidance on that question, either in favor of the conversion or,
   importantly, against it. Put another way, Minjarez is indeed correct that
   “[t]he fact that officers seized the money when they also seized the marijuana
   provides sufficient circumstantial evidence that the cash was connected to
   the marijuana.” But that truth says nothing about whether the cash can also
   be connected with cocaine and cocaine distribution, which formed the basis
   of Minjarez’s guilty plea. At bottom, this case is not about marijuana—it is
   about cocaine. And the litany of evidence linking Minjarez to cocaine
   distribution is sufficient to tie the money that Minjarez all but concedes were
   drug proceeds (or at least could be viewed as such) to cocaine transactions,
   irrespective of where that money was actually seized.
          Similarly, our recent decision in Martinez does not aid Minjarez.
   There, we held it was clear error to treat “100% of the money [seized] as
   cocaine proceeds” because that money could have either been legal earnings
   (because it was found in the defendant’s tobacco shop) or proceeds from the
   sale of other drugs. 12 F.4th at 475–76. The holding from that case—that it
   is error to treat seized cash entirely as proceeds from a single drug when there
   are other plausible explanations—has no bearing on this case. The district
   court here plainly did something different, treating the cash as partially
   derived from cocaine sales. Martinez does not render that decision clearly




                                          7
Case: 21-50060         Document: 00516297981               Page: 8      Date Filed: 04/27/2022




                                          No. 21-50060


   erroneous. Had the district court treated the entirety of the cash as cocaine
   proceeds, instead of splitting it half-and-half between cocaine and marijuana,
   clear error may have occurred under Martinez. But the district court did not.
   Instead, it reasonably attributed a portion of the seized cash to the drug that
   formed the basis of Minjarez’s charge and guilty plea. That was not clear
   error.
            Nor did the district court commit clear error in the half-and-half ratio
   it chose for the cash conversion. Importantly, because the PSR’s conversion
   of half of the cash into cocaine was based on evidence with a sufficient indicia
   of reliability (as discussed above), the burden shifts to Minjarez to “offer
   rebuttal evidence demonstrating that [the facts in the PSR] are ‘materially
   untrue, inaccurate or unreliable.’” 2 Harris, 702 F.3d at 230 (quoting United
   States v. Huerta, 182 F.3d 361, 364–65 (5th Cir. 1999)). Minjarez has not done
   so. Instead, he only objects to the chosen ratio without putting forward
   rebuttal evidence showing it was incorrect. Those objections fail to show
   clear error. Estimating the quantity of drugs for sentencing purposes is an
   inherently imprecise endeavor. We cannot find clear error in the district
   court’s best efforts to find a conservative estimate. See Betancourt, 422 F.3d
   at 246–48 (noting the deference given to district courts in extrapolating the
   quantity of drugs attributed to a defendant and upholding a specific,
   conservative estimate even in light of other possible alternate calculations);
   see also U.S.S.G. § 2D1.1 cmt. n. 5 (“Where . . . the amount [of a drug] seized
   does not reflect the scale of the offense, the court shall approximate the
   quantity of the controlled substance. In making this determination, the court


            2
               It is only in cases where “the factual recitation lacks sufficient indicia of
   reliability” that it is “error for the district court to consider [those facts] at sentencing—
   regardless of whether the defendant objects or offers rebuttal evidence.” Harris, 702 F.3d
   at 231 (emphasis added). Here, because we find that the facts do have sufficient indicia of
   reliability, tangible rebuttal evidence is required and mere objections do not suffice.




                                                 8
Case: 21-50060    Document: 00516297981          Page: 9   Date Filed: 04/27/2022




                                  No. 21-50060


   may consider, for example, the price generally obtained for the controlled
   substance[.]” (emphasis added)).
                                      IV.
          For the foregoing reasons, we AFFIRM.




                                       9